       Case 2:19-cv-00114-KOB Document 43 Filed 09/06/19 Page 1 of 7            FILED
                                                                       2019 Sep-06 PM 05:10
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA


        IN THE UNITED STATES DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ALABAMA
                     SOUTHERN DIVISION

VICTOR REVILL,                    )       This document relates to
                                  )       Case No. 2:18-cv-02079-KOB
     Plaintiff,                   )
                                  )
v.                                )       CASE NO.: 2:19-cv-00114-KOB
                                  )
PAMELA CASEY, ET AL.              )
                                  )
     Defendants.                  )


MEGAN GARCIA,                     )
                                  )
     Plaintiff,                   )
                                  )
v.                                )       CASE NO.: 2:18-cv-02079-KOB
                                  )
PAMELA CASEY, ET AL.,             )
                                  )
     Defendants.                  )
           DEFENDANTS’ RESPONSE TO GARCIA’S REPLY TO
         DEFENDANTS’ OPPOSITION TO HER MOTION FOR
                     RECONSIDERATION

     COME NOW Defendants, Blount County District Attorney,

Pamela Casey (“District Attorney”) and Blount County Assistant

District Attorney, Scott Gilliland (“Assistant District Attorney”)

through undersigned counsel to briefly clarify, in part, Plaintiff Megan

Garcia’s (“Garcia”) puzzling Reply (Doc.58) to Defendants’ Opposition

to her Motion For Reconsideration (Doc. 54) as follows:

                                      1
         Case 2:19-cv-00114-KOB Document 43 Filed 09/06/19 Page 2 of 7




        Plaintiff Garcia is attempting to have the court reinstate her

defamation claims by relying, for the most part, on her observations and

opinion-based arguments. Through her Reply (Doc. 58), Garcia provides

her observations regarding what she presumably did not understand

about     Defendants’    Opposition        Response   to      her    Motion   for

Reconsideration. (Doc. 54). And, Garcia’s Reply (Doc. 58), like her

Motion for Reconsideration (Doc.49), relies on opinion driven

arguments, which are not persuasive. This is underscored by Garcia’s

counsel’s acknowledgement that “Counsel [for Garcia] has searched

diligently, and without success, for any Alabama case defining the

extent to which prosecutors enjoy some level of immunity for out-of-

court defamatory statements. (Doc. 58, p.3).

        In her Reply, Garcia devotes considerable time dissecting two

cases namely Buckley v. Fitzsimmons, 509 U.S. 259, 113 S. Ct. 2606,

125 L. Ed. 2d 209 (1993) and Hart v. Hodges, 2011 13294641 (M.D.

Ga. 2011) (See Doc. 58, pp 1-3), to ostensibly support her allegation

that Defendants purportedly conflated qualified and state agent

immunity. This is a red herring.

        Buckley   and   Hart   were    originally     cited     in   Defendants’

Supplemental Reply to Plaintiff’s [Garcia] Response to Casey and


                                       2
        Case 2:19-cv-00114-KOB Document 43 Filed 09/06/19 Page 3 of 7




Gilliland’s Motion to Dismiss (Doc. 33, pp.7,9) and subsequently

omitted from Garcia’s Motion for Reconsideration. (Doc. 49). They

refute Garcia’s unfounded opinion that media statements are allegedly

not part of    prosecutor’s job. As noted in Defendants’ Supplemental

Reply to Plaintiff’s [Garcia] Response to Casey and Gilliland’s Motion

to Dismiss as well as in Garcia’s most recent Reply, an integral part of

a prosecutor’s, like the DA and Assistant DA, duties include making

press statements to the media. (Doc. 33, p.9; Doc. 58, pp.2-3).

Nevertheless, in Garcia’s Motion for Reconsideration (Doc. 49) she

continues to argue, despite law to the contrary, that alleged “gratuitous”

statements made to the media “have [allegedly] nothing to do with any

of the activities for which state agents enjoy immunity.” (Doc. 49, p.2-

3).

      According to Garcia, in Buckley, the Supreme Court held that

alleged false statements made to the media that inflamed the public

against the plaintiff were entitled to qualified immunity. (Doc. 58, p.2).

Garcia also appears to note that Buckley stands for the proposition that

Defendants’     out-of-court    statements     are   entitled   to   state-agent

immunity which Plaintiffs have to overcome. (Doc. 58, p. 2). Garcia

further noted that, citing Buckley, the court in Hart held:


                                        3
       Case 2:19-cv-00114-KOB Document 43 Filed 09/06/19 Page 4 of 7




      The Court also finds that Defendant Hodges’s duties as a
      prosecutor include making statements to the media; in fact,
      as acknowledged by the Supreme Court and the Eleventh
      Circuit, although prosecutors do not receive absolute
      immunity for making such press statements, it is an integral
      part of a prosecutor’s job (emphasis added).

      Hart v. Hodges, 587 F. 3d 1288 (11th Cir. 2009). (Doc. 58, pp. 2-

3).

      Thus, both cases cited by Defendants support the proposition that

a claim of defamation against prosecutors is subject to state-agent

immunity. (Doc. 58, p. 3). Here the Court properly found that these

Defendants were entitled to state agent immunity which Garcia failed

to overcome. (Doc. 46, p.24).

      Oddly, Garcia inaccurately observed “that defendants seem to say

that a case citation is necessary to establish that a false and defamatory

statement is not intentional.” (Doc. 58, p. 5). This is not what

Defendants said at all. (Doc. 54, p.7). Instead, Defendants merely

pointed out that Garcia cited no law to support her emphatic and flawed

opinion that “[n]othing can be more intentional (even if it reflects poor

judgment) than defamation”. (Doc. 54, p. 7). And, that the case of Gary

v. Crouch, which Garcia inexplicably appears to rely on to support her

emphatic opinion, fatally undermines her expressed opinion. Gary v.


                                     4
       Case 2:19-cv-00114-KOB Document 43 Filed 09/06/19 Page 5 of 7




Crouch, 867 So. 2d 310 (Ala. 2003). According to Gary v. Crouch, to

meet the first element in establishing defamation a plaintiff must show

that the defendant was at least negligent. And, Garcia appears to simply

be mistaken when she overreachingly argues her opinion “that

defamation is not necessarily, or even likely to be, negligent”. (Doc.

58, p.5).

     Notwithstanding     Garcia’s   weak   and   inadequate    speculative

arguments to the contrary, Garcia’s First Amended Complaint clearly

fails to make out a plausible claim that these Defendants purportedly

acted willfully, maliciously, in bad faith or in some combination of the

three. Garcia’s defamation claims as set forth in her First Amended

Complaint are unquestionably insufficient.

     In light of the foregoing, the Defendants, Blount County District

Attorney Pamela Casey and Blount County Assistant District Attorney

Scott Gilliland, request that this Court deny the Plaintiff Megan

Garcia’s Motion for Reconsideration and thereby deny her request to

reinstate her defamation claims against them.

     Respectfully submitted on this 5th day of September 2019.




                                     5
     Case 2:19-cv-00114-KOB Document 43 Filed 09/06/19 Page 6 of 7




                                       STEVE MARSHALL
                                       ATTORNEY GENERAL


                                       /s/ MARY GOLDTHWAITE
                                       MARY GOLDTHWAITE
                                       Assistant Attorney General
                                       Counsel for Pamela Casey and
                                       Scott Gilliland


OF COUNSEL:

OFFICE OF THE ATTORNEY GENERAL
501 Washington Avenue
Montgomery, AL 36130
(334) 353-9189
mgoldthwaite@ago.state.al.us




                                   6
       Case 2:19-cv-00114-KOB Document 43 Filed 09/06/19 Page 7 of 7




                     CERTIFICATE OF SERVICE

     I hereby certify that on September 6, 2019, I electronically filed

the foregoing Defendants’ Response to Garcia’s Reply to Defendants’

Opposition to Her Motion For Reconsideration with the Clerk of the

Court, using the CM/ECF system which will notify the following

counsel of record:

David Gespass                       J. Randall McNeill
GESPASS & JOHNSON                   WEBB & ELEY PC
P.O. Box 550242                     7475 Halcyon Pointe Drive
Birmingham, AL 35255-0242           Montgomery, AL 36124

Alan Lasseter                       Kent W. Frost
301 19th Street North               Clayton R. Tartt
Suite 580                           Boles Holmes Parkman White, LLC
Birmingham, AL 35203-3145           1929 3rd Ave. N.
                                    Suite 700
                                    Birmingham, AL 35203




                                         /s/ MARY GOLDTHWAITE
                                         OF COUNSEL




                                     7
